Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20             PageID.158     Page 1 of 9



                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                      Plaintiff,
v.
                                                        Case No. 20-20026
DEONTAY STEVENSON,

                Defendant.
________________________________/

        ORDER DENYING DEFENDANT’S EMERGENCY MOTION FOR BOND

       Defendant Deontay Stevenson was indicted for being a felon in possession of a

firearm, 18 U.S.C. § 922(g)(1). (ECF No. 17, Indictment.) Defendant was ordered

detained pending trial by Magistrate Judge Elizabeth A. Stafford on November 27, 2019.

(ECF No. 8, Order of Detention Pending Trial.) Defendant challenged the detention

order before then-presiding judge for the district, Hon. Stephen J. Murphy III, in the

absence of the undersigned. After a hearing on December 20, 2019, Judge Murphy

ordered Defendant’s continued detention. (ECF No. 15, Order Denying Motion for

Revocation of Detention Order.)

       Defendant has now filed an Emergency Motion for Bond. (ECF No. 27.) He seeks

release pending trial under 18 U.S.C. § 3145(b) and (c) and requests temporary release

under 18 U.S.C. § 3142(i)(4). Defendant argues that the threat of contracting the

Coronavirus Disease (COVID-19) while being detained at the Livingston County Jail

justifies his release into the public.

       The court will first address the legal standards upon which Defendant relies to

support his motion. The court will then turn to an analysis of the merits.
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20                   PageID.159      Page 2 of 9



                                       I. STANDARDS

       Defendant identifies the correct legal standards for his motion with some

difficulty. He moves for release primarily under 18 U.S.C. § 3145(b). That provision

allows review of a detention order issued “by a magistrate judge, or by a person other

than a judge of a court having original jurisdiction.” Id. Here, the order of detention was

issued by Judge Murphy, “a judge of a court having original jurisdiction” over

Defendant’s case. Id. Judge Murphy was the presiding judge during the week

Defendant was arrested, and thus heard Defendant’s challenge to Defendant’s order of

detention. (ECF No. 28, PageID.115.) The court reviewed and approved Magistrate

Judge Stafford’s order of detention, which would have been subject to modification

under § 3145(b). United States v. Johnson, 103 F.3d 131 (Table) (6th Cir. 1996)

(Section 3145(b) provides “district court[s] [with] jurisdiction to review a pretrial detention

order issued by a magistrate judge within its jurisdiction.”). Section 3145(b) is not the

proper vehicle reexamine an order of detention issued by another district judge.

       However, the court can review previous detention orders under 18 U.S.C. §

3142(f)(2)(B). “The [initial detention] hearing may be reopened . . . after a determination

by a judicial officer, at any time before trial[,] if the judicial officer finds that information

exists that was not known to the movant at the time of the hearing and that has a

material bearing on the issue whether there are conditions of release that will

reasonably assure the appearance of such person as required and the safety of any

other person and the community.” 18 U.S.C. § 3142(f)(2)(B). In other words, Defendant

must present the court with new information that has a material effect on the court’s

analysis that favored detention. Id.; United States v. Watson, 475 Fed. App’x 598, 600


                                                 2
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20              PageID.160     Page 3 of 9



(6th Cir. 2012) (describing the requirements for § 3142(f)(2)(B) reopening). The court

will review Defendant’s detention under that standard.

       Defendant also asserts, without much detail, that 18 U.S.C. § 3145(c) allows

Defendant to obtain release. (ECF No. 29, PageID.134.) Section 3145(c) provides that

“[a] person subject to detention pursuant to [18 U.S.C. §] 3143(a)(2) or (b)(2) . . . may

be ordered released . . . if it is clearly shown that there are exceptional reasons why

such person's detention would not be appropriate.” Although the section is titled “Appeal

from a release or detention order,” the Sixth Circuit has held that district courts can

consider release of a defendant under § 3145(c), and may do so without an appeal

having taken place. United States v. Christman, 596 F.3d 870 (Mem) (6th Cir. 2010);

United States v. Cook, 42 Fed. App’x 803 (6th Cir. 2002).

       However, by the plain language of the statute, release for exceptional reasons is

available only to “[a] person subject to detention pursuant to [18 U.S.C. §] 3143(a)(2) or

(b)(2).” 18 U.S.C. § 3145(c); Grand Trunk W. R.R. Co. v. U.S. Dep’t of Labor, 875 F.3d

821, 824 (6th Cir. 2017) (quoting King v. Burwell, 135 S.Ct. 2480, 2489 (2015)) (“If the

statutory language is plain, we must enforce it according to its terms.”). Sections

3143(a)(2) and (b)(2) apply to detention after a defendant has been found guilty and is

awaiting sentencing. 18 U.S.C. § 3143(a)(2), (b)(2). Thus, 18 U.S.C. § 3145(c) does not

apply to detention orders pending trial and Defendant cannot rely on it to obtain release.

E.g., Christman, 596 F.3d 870, 870 (Mem) (involving an order of detention “pending

sentencing”); Cook, 42 Fed. App’x 803, 803 (analyzing a defendant’s motion “for

release on bond pending sentencing”).




                                             3
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20             PageID.161        Page 4 of 9



       Finally, Defendant makes a brief reference to a statutory provision on temporary

release, 18 U.S.C. § 3142(i)(4). (ECF No. 27-1, PageID.103-04.) After issuing a

detention order, the court may “permit the temporary release of the person, in the

custody of a United States marshal or another appropriate person, to the extent that the

judicial officer determines such release to be necessary for preparation of the person's

defense or for another compelling reason.” 18 U.S.C. § 3142(i)(4). The provision is

rarely invoked. Neither the United States Supreme Court nor the Sixth Circuit have

issued opinions interpreting the broad terms of “[release] necessary . . . for another

compelling reason,” nor who might be “[an] appropriate person” to whom a defendant

could be released. Although Defendant provides little substantive argument on the topic,

it appears that he interprets the provision as a providing a far-reaching right to release

for weeks, and possibly months, into the public and outside government custody. It

seems far more likely to this court that the referenced provision is reserved for the kind

of exceptional circumstances in which a defendant requires a tailored and brief time out

of his normal place of confinement, preferably while still in the custody of law

enforcement personnel such as the U.S. Marshal. Springing to mind, generated by the

court’s own experience, are things such as the pressing need to consult with counsel

while jointly reviewing voluminous and often technical documentary discovery.

       Nonetheless, the court will analyze the merits of Defendant’s motion and

determine whether his release into the public is “necessary . . . for [a] compelling

reason.” 18 U.S.C. § 3142(i)(4).




                                             4
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20             PageID.162     Page 5 of 9



                                     II. DISCUSSION

       The facts and reasoning that favored Defendant’s detention in December 2019

have not changed. To order the detention of a defendant pending trial, a court must find

that “no condition or combination of conditions will reasonably assure the appearance of

the person as required and the safety of any other person and the community.” 18

U.S.C. § 3142(e). In making this determination, courts consider:

       (1) the nature and circumstances of the offense charged, including
       whether the offense is a crime of violence, a violation of section 1591, a
       Federal crime of terrorism, or involves a minor victim or a controlled
       substance, firearm, explosive, or destructive device;

       (2) the weight of the evidence against the person;
       (3) the history and characteristics of the person, including—

              (A) the person's character, physical and mental condition, family
              ties, employment, financial resources, length of residence in the
              community, community ties, past conduct, history relating to drug or
              alcohol abuse, criminal history, and record concerning appearance
              at court proceedings; and

              (B) whether, at the time of the current offense or arrest, the person
              was on probation, on parole, or on other release pending trial,
              sentencing, appeal, or completion of sentence for an offense under
              Federal, State, or local law; and

       (4) the nature and seriousness of the danger to any person or the
       community that would be posed by the person's release.

18 U.S.C. § 3142(g). A finding of detention must be supported by “clear and convincing

evidence.” 18 U.S.C. § 3142(f)(2)(B). “The default position of the law, therefore, is that a

defendant should be released pending trial.” United States v. Stone, 608 F.3d 939, 945

(6th Cir. 2010).

       Defendant is accused of committing a serious firearm offense, felon in

possession of a firearm. 18 U.S.C. § 922(g)(1). He is alleged to have possessed an AR


                                             5
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20               PageID.163     Page 6 of 9



pistol with .300 Blackout caliber ammunition. (ECF No. 1, PageID.3-4, ¶¶ 4-7,

Complaint.) In the two months prior to his arrest, Defendant’s social media feeds posted

pictures of multiple pistols and assault rifles, including what appears to be the AR pistol

seized in this case. (ECF No. 29, PageID.143-44.)

       As the court noted when it first reviewed Defendant’s detention order, Defendant

presents himself to this court with a troubling history of domestic violence. He has one

conviction and two arrests for domestic violence. (ECF No. 28, PageID.119-20.) For the

case resulting in his conviction, a woman reported that Defendant had choked and

dragged her. (Id.) Defendant was later accused, in a separate incident, of grabbing a

different woman, throwing her to the ground and against a wall, choking her and

punching her, and then fleeing the scene. (Id., PageID.120.) The victim was six months

pregnant at the time of the alleged assault. (Id.) Police officers apparently described the

victim soon after the incident as being very upset, bloodied, coughing, vomiting, and

having pelvic pain. (Id.) Defendant has not yet been convicted of a crime for those

alleged events.

       Defendant claims he would live with his mother if released. (ECF No. 27-1,

PageID.104, Defendant’s Motion (“[Defendant’s] mother . . . is willing to serve as a 3rd

party custodian and . . . [Defendant] would be permitted to reside with her, if he is to be

released on bond.”).) However, Pretrial Services rejected her as a viable third-party

custodian when the court reviewed Defendant’s detention order in December 2019.

Pretrial Services reasoned that “[Defendant’s mother] didn’t verify that [Defendant] ever

lived with [his mother]. [Defendant] denied living with her, and . . . a clear picture as to

where exactly [Defendant’s] whereabouts have been” could not be established. (Id.,


                                              6
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20            PageID.164     Page 7 of 9



PageID.122-23.) This reasoning has not been materially altered, now four months later.

It is uncertain whether Defendant’s residence with his mother would ensure stability and

law-abiding behavior, and whether Defendant would reside with his mother at all. The

court must also consider Defendant’s violent tendencies toward women; the prospect of

Defendant living with his mother, apparently the two of them alone, is not an attractive

one.

       Lastly, Defendant has a substantial recent criminal history and a history of

criminal activity while on probation and parole. During Defendant’s December 2019

detention hearing, the court heard evidence that Defendant’s behavior had generated

three outstanding bench warrants in 2019, committed a felony fleeing and eluding

offense while on probation in 2016, committed a domestic violence offense while on

probation in 2017, and was on probation or parole when he was arrested for the instant

offense. (Id., PageID.117, 119, 121; ECF No. 1, PageID.3, ¶ 4.)

       Defendant contests none of these prior findings. Without more, it is clearly and

convincingly established that Defendant poses an ongoing risk to public safety, and is

an unreliable flight risk. 18 U.S.C. § 3142(e); 18 U.S.C. § 3142(f)(2)(B). He has been

indicted for a serious firearms charge; there is substantial evidence against him,

especially considering his social media contained a picture of what appears to be the

same weapon he is accused of illegally possessing; he has a history of violent behavior

toward others, specifically women; the stability and permanence of his residence, if

released, is uncertain at best; and he has a history of serious criminal conduct while on

probation and/or parole status. 18 U.S.C. § 3142(g).




                                            7
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20              PageID.165     Page 8 of 9



       Defendant contends also that he must be released due to the recent

developments of the COVID-19 outbreak. However, Defendant does not claim he is of

advanced age, feeble, or that he has any pre-existing medical conditions, let alone

serious ones, that make him unusually prone to viral injury. (ECF No. 27-1, PageID.105-

06, Defendant’s Motion (“We must also concede that Mr. Stevenson does not present

with the pre-existing conditions which would place him in the category of the ‘most

vulnerable.’”).) He instead speculates that he may contract COVID-19 and may develop

serious complications. This is despite the fact that Livingston County Jail, where

Defendant currently resides, has no confirmed cases of COVID-19 and has instituted

precautions to mitigate the potential spread of the disease. Precautions include

screening and quarantining all newly arriving detainees, cancelling all social visits, and

extensive cleaning regimens.

       The court recognizes that the outbreak of COVID-19 is new information that

could have a “material bearing” on the analysis of Defendant’s detention. 18 U.S.C. §

3142(f)(2)(B). Nonetheless, even if the court reviewed Defendant’s detention de novo,

release would not be appropriate. Uncertain and potentially distant health risks do not

overcome the substantial and persuasive evidence in support of Defendant’s continued

detention. Also worth noting in support of this conclusion is that Defendant has offered

no evidence or argument that he would be in a better health situation vis-à-vis the

possibility of viral infection at his mother’s home in or near Detroit (one of a few national

“hot spots” currently experiencing multiple thousands of COVID-19 cases) than he

would be if housed in a jail that has no active cases. See Coronavirus: Michigan Data

(last visited April 24, 2020), https://www.michigan.gov/coronavirus/0,9753,7-406-


                                              8
Case 3:20-cr-20026-RHC-RSW ECF No. 31 filed 04/24/20                         PageID.166       Page 9 of 9



98163_98173---,00.html (detailing the varying levels of reported COVID-19 cases

across the state of Michigan).

        Defendant has shown anti-social and violent tendencies, and a propensity to

commit serious criminal offenses while on court-ordered supervision. Considering all the

factors in favor of detention, Defendant’s temporary release is not “necessary . . . for [a]

compelling reason” under 18 U.S.C. § 3142(i)(4), despite the COVID-19 outbreak.

Defendant’s request for revocation of his detention order will be denied. Accordingly,

        IT IS ORDERED Defendant’s “Emergency Motion for Bond” (ECF No. 27) is

DENIED.

                                                          s/Robert H. Cleland                          /
                                                          ROBERT H. CLELAND
                                                          UNITED STATES DISTRICT JUDGE
Dated: April 24, 2020

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, April 24, 2020, by electronic and/or ordinary mail.

                                                           s/Lisa Wagner                               /
                                                           Case Manager and Deputy Clerk
                                                           (810) 292-6522
S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\20-20026.STEVENSON.EmergencyMotionforBond.RMK.RHC.3.docx




                                                     9
